FILED
                                                                              IN THE OFFICE OF THE
                                                                           CLERK OF SUPREME COURT
                                                                                OCTOBER 14, 2021
                                                                            STATE OF NORTH DAKOTA
                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2021 ND 187

State of North Dakota,                                  Plaintiff and Appellee
      v.
Amy Lynn Woodruff,                                  Defendant and Appellant



                                No. 20210026

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Bobbi Brown Weiler, Judge.

AFFIRMED.

Per Curiam.

Anna A. Argenti, Assistant State’s Attorney, and Dominic Davis, third-year law
student, under the Rule on Limited Practice of Law by Law Students,
Bismarck, ND, for plaintiff and appellee; submitted on brief.

Kiara C. Kraus-Parr, Grand Forks, ND, for defendant and appellant.
                              State v. Woodruff
                                No. 20210026

Per Curiam.

[¶1] Amy Lynn Woodruff appeals from a criminal judgment entered after a
jury found her guilty of preventing arrest. Woodruff argues the evidence at trial
was insufficient to support her conviction, because the force required to remove
Woodruff from her vehicle was not “substantial force” as required by N.D.C.C.
§ 12.1-08-02(1). Viewing the evidence in the light most favorable to the verdict,
we conclude substantial evidence exists that could allow a jury to draw a
reasonable inference in favor of conviction. We summarily affirm under
N.D.R.App.P. 35.1(a)(3).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1